                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

EMANUEL SHOULDERS,                                        Civil Action No. 1:17-cv-703

      Plaintiff,                                          Barrett, J.
                                                          Bowman, M.J
    vs.

Z. CHERRYHOLMES, et al.,

      Defendants.

                          REPORT AND RECOMMENDATION


      Plaintiff, a prisoner at the Lebanon Correctional Institution, filed a pro se civil rights

complaint in this Court against defendants Z. Cherryholmes, Gary Mohr, Tom Schwietzer,

and Ms. Rutherford. Upon sua sponte review of the complaint pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b)(1), Plaintiff’s complaint was dismissed with prejudice with the

exception of Plaintiff’s Eighth Amendment failure to protect claims against defendants

Cherryholmes and Rutherford, and his First Amendment and excessive force claims

against Cherryholmes.

      In December 2018, Defendants filed a motion for summary judgment on all claims.

Plaintiff sought and was granted an extension of time until July 2, 2019 in which to

respond to Defendants’ motion. (Docs. 44). The Order expressly stated that “[n]o

additional extensions of time will be granted related to this motion.” (See Docs. 40, 41).

Plaintiff has failed to timely respond to the motion. Additionally, the Court order was

returned as “undeliverable.” (See Doc. 45).

      The Defendants' unopposed motion for summary judgment has now been pending

for four months. The undersigned has reviewed that motion and finds it well-reasoned
and well-supported.

         Based upon the grounds advocated in their motion for summary judgment,

Defendants persuasively argue that Plaintiff has failed to show the existence of any

genuine issue of material fact to support any of the elements of his failure to protect and

excessive force claims, and that they are each entitled to qualified immunity in their

respective individual capacities. Accordingly, the undersigned agrees that Defendants

are entitled to judgment as a matter of law.1

         The undersigned takes judicial notice that the prior Order was returned to this

Court as “undeliverable” because Plaintiff is no longer an inmate at that facility. (See

Doc. 45). Thus, Plaintiff has failed to keep this Court apprised of his current address,

and there is no indication that he has taken any further steps to prosecute this case.

         It is incumbent upon any litigant, including a pro se prisoner litigant, to keep the

Court apprised of her current address. While some latitude may be extended to pro se

litigants “when dealing with sophisticated legal issues ... there is no cause for extending

this margin to straightforward procedural requirements that a layperson can comprehend

as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Under Rule

41(b) of the Federal Rules of Civil Procedure, a court may dismiss any case for “failure of

the plaintiff to prosecute or to comply with the rules or order of the court....” Unless the

court orders otherwise, a dismissal for failure to prosecute pursuant to Rule 41(b) is an

adjudication on the merits that is to be given preclusive effect, barring subsequent actions

based on the same allegations. See Bragg v. Flint Bd. of Educ., 570 F.3d 775 (6th Cir.

2009).


1
 In light of this finding, Plaintiff’s unsupported motion for summary judgment (Doc. 37) should be DENIED as
MOOT

                                                        2
      Without such basic information as a current address from a would-be plaintiff, a

court has no recourse but to dismiss a complaint for failure to prosecute. See, e.g.,

Whittaker v. Hilltop Records, 2009 WL 2734052 (S.D. Ohio Aug. 27, 2009) (dismissal of

pro se plaintiff); Buck v. U.S. Dept. of Agriculture, Farmers Home Admin., 960 F.2d 603,

608–609 (6th Cir. 1992) (dismissal upheld in part due to counsel’s failure to advise court

of change of address).

      In light of the foregoing, IT IS RECOMMENDED THAT Defendants' motion for

summary judgment (Doc. 41) be GRANTED, Plaintiff’s motion for summary judgment

(Doc. 37) be DENIED; and alternatively, that judgment be entered in Defendants' favor

with prejudice based upon Plaintiff’s failure to prosecute, and that this case be CLOSED.




                                                       s/Stephanie K. Bowman
                                                       Stephanie K. Bowman
                                                       United States Magistrate Judge




                         UNITED STATES DISTRICT COURT

                                            3
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

EMANUEL SHOULDERS,                                    Civil Action No. 1:17-cv-703

      Plaintiff,                                      Barrett, J.
                                                      Bowman, M.J
    vs.

Z. CHERRYHOLMES, et al.,

      Defendants.


                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           4
